OFFICEOF      THE ATTORNEY         GENERALOFTEXAG
                                          AUSTIN


Qouroc.ahaa
hnmRv-                                           .-’


              gondrabls
                      CIeor&eR. Sheppard
              conptroller
                        or FublioAooountr
              Austin,
                    Texas



                                      lze: Applloatlon 0r Art1010 91e5,
                                           Vernon’s Annotated Cl?11 Lmtutia;
                                           to an lnhorltanoetar on an e,stato
                                           of a demdentrho had modred e,
                                           tsrablaestatefrom a prior deoodent
                                           wlthln five yeam.
                        Thin fs in enaworto your opinionrequest vhloh
              read6,lu pert; ee foll.iiwor
                         .-The olorlng of the above estate $or lnheritanao~
                 ~ttugur sea 1~ now beioro this dep          our blreati-
                          e reaohedthe point where other
                 gation Iii                        --Pt. la a 8lfSsreaoe
                 ,oroplniog art0 allow- aroait r0r ropartyprmiou8ly
                 taxedea provldod by Chapter 9leB oi Phe Rsrised.ClTlt
                 Statuter:
                        "The deoeaoedLnherlt@d troa the lstati of Hannie P.
                 Eouaer,his nother, the aup of $49,814;64. The statutory
                  exemptionof $25,000.sea ell.owed in We oeeo,which.
                 alerte net taxable8uu oi $24,894.64. EdwardA. Eouaer,
                  tho eon, is novideoeesedend all of hi8 pxypertywe8
                  left to Me *ire.
                        Woke    acd aoke, the kttornepsla Dallm~,~ropn!Ientiag
                  thisocbtete,   her* ~1aLmeddoduotiormfor propertypreviously
                  taxed in  the  mm  og @4,a94.64, but ,they are onabloet thlr
                  tlao   t0   idontiry in db+a     tii or this property.   :
                        We km ‘iekyour e&loo In the $rope’r  handllngat
                  this oleim. Are we %o eU.ow Ml oreditci‘!$34,894.64,
                  as a deductionfor property prevlowly~tarod,~or on w&et- .-.
                  eTerpropertymaking u9 the eboTe eaount that~th??are
                  able to identify,et the death Of thO.mOnla
                                                                        “.,   .




BnorabloQborge11.Ghopperd,pago t


        The lnhorltanootax law8 or Texee era oodlSle4in
lernon*e Annotated
               Oi~ll Statutsea6 Artiolea9117 to 91&e,
         Art1010
inClUSiTO.       Ill7 proOorlboothe tax end roodo, In part,
e~ r0mm6:

          -AlI property wlthln the jurl8dlotlon   or thin atat8,
    . . . nhlch shall pee6 lbaolutolyor in trust    by will or
    by the law6 or desosnt end dlatrlbutloaor thia or say
    otherotate,or by deed, grant, oalo, or gift atadoor
    lntendodto fake eiieotin poeaeaoionor onjopent eftor
    the &oath of the grantoror donor, Ohall,upon pe8Oingto
    or for the we of any poraon,oorporatlonI     or eamolatlon,
    be aubjeotto a tax. . . .*
          Originallythorowe8 a0 proTi6lonin the InherItan
taxlaw or TexaspToTidir@for the type of d6duotion mentioned
lnyourlottor. HowovOr,ln 1929 the Forty-rlrmtZeglalaturo,
RegularSeaolon,OnaotOdHomo Bill Me. li%,uhloh ?0e64,'111
ihole,
     as r0im~:
         "An Act to aaond Art1010 712S,oi the Revised01~11                    .
    Statutesof 1925 60 a6 to efsm t 86tate6 upon whloh Inherb
    t&no8Taxo,s~karo bean levied wPthln ilto yeara from date
    or 6Ooondpasaa&sof~saldeOtato8,end doolerlngen emr-
    gonoy*
    Ve   it   eniotod   .by the Logirlature ot tho Steto of Bxa6r
              wwlzON    1:   Phat hm0ie    912a or ,a0 Resrioodcivil
    Statuteaof 1925 of the Gtato of TO-6 be end the 8ame la
    hOm&iyamended60,es to h6rMitor   r66d'u tollow6:
        ~%X%ielO~7liSt 'The only doduetloicr xmmI68Ibl6 under
    thiolee are the debta-’      the ostato,tunoralexpOnoo6,
               ildentto last lllnoea or doo6a8od. all ?edoral,
    state and county      and hl%iCiD~    :Taxes duo et tb   the   of




    iaposeu~undor thi6-or 6ny px@P eot of tha L6glrlatur6
    was .paldby the ortatoof the prior dooedenten6 ~~NirJr~: ?*~;I.
                                                                  -;A
                                                          %
    the amountor the ralue plabmd by the Comptroller~.,&iiC         1.'
    propertyIn dstermlnlngtho~ralueor the gross oatato'or
    ruoh‘prior deoodent. A full 6tetOmnt or the faote euthoriqk
    1% deduotlonsmust be made 1x1duplloateunder oath by th6
    oxebutor,edaitil6trator ,6r truatae,.eudone Oopy ~tllod4th
    the CountyClerk ind tbn other 81th the Camptzollsr,@oiom        -
    .ny deduotiona~111 be ellowad.'
                                                                                       !?- 668

Honorable Goargo B. Sheppard, pego 8


           'mc.  8.  Orringto the reot that the preront sothod
     or eooertelnlng fho emount or deductions ellowodI6 unfair
     ami inoquitablo end pkaoor undue tax burden6 upon wtatoa
     p666ing        in rapit?6uooOs8lonerOetesan omorgonoyend em
     islpOmtiT0 pub110 nOOO6oIty rOquIring the Noponolon 6i
     the Conatltutionel Rulo that bill6 bo road   in oech Qouso
     on .throoaovoral 6ay8, and 6ald Rule Is hereby 8urpOndmd
     and thi6 Act         Ehdd    teko liioot and be l6             toroo   from end
     titer It6 paaoego, *ladIt la 60 onaotodiv
               Xoaoe Ml.1 180. 1%. eupzn, VW                  eaondod by Hou6o Bill
lo. 990,     Aots    46th Leglaleturo,Qagularaoaalon,pega 646, end
make0 Arti           9l25 now reed      es   rOlhV6;


               *Art1010 JlzS. PhO Otiy                 4OduOtioB8    p6miI68Iblo
     under thla Law ero           the   debt8    due by the eatato,          fuaorul
     oXpOMO6,  erpeq&eslnoldentto the lest iibO66      of  the
     doooasod,ahloh till bo duo en6 unpaid et the the       ei
     death, all Bodoral,3tet8, Countr,and ~unIoIpal texea
     due at tho time or the death or the deoodent, ettornoy*s
     r000 aa Gourt oosto eoorulng ln oonnootIonwith tho
     aasosalngend eolleatlng:   of the tax88 proridodfor uedor
     this Chapter,cad an Oaount lpuel to the tdlu0 of any
     property ronsing l p er t 0r the ~ro66 aatato 6itu6tod
     in the United State6r6oolrOdfrom eny perilon    who Biti
     vlthin live (5) pars @rIor ta the death or the Qeorbont,
     thi6 roduotlon, hOVO+Or, to bo only in tho uaount or. tho
     raluo of tho proporty upon ahich en Irihorltanclo tax was
     aotusllrpaid and shall not laolud6any legal exOmptIon8
     olelmedby end ,allovod   the hoIr6 .P.tOgatOO#~o~ tho ostato
     or the prior ~ecodont. A 0~3.1atateaont 0r rmd3      euthorlu-
     lng     d6dUOtiOUB     mot    bo made In duplloate uqdor               oath by thQ
     oxocutar,idminbtrator,or trwtab, end on0 copy filed
     with the CountyClerk end the other with f* Comptrellar,
     before eny dbduotlonswill b0 el16vad,g
          we think It ir oloar that the amendment by Hous. Bill
80.990, #Up=,   V66 iOr thO   ptirpO60 Or tilOVi+    the ~dOdUOtiOn t0
inelude only th0 ectuel awant      above the exaqtlon on whleh th0
lnherltanoo tu~hed pra*louslyb6On pald, In&bad ol alloving
thededuction to Inoludo both the legel oXo!WtIOnE Ma tho &mount
paid on when the property pa6608 to the      d00oe6od. SO find n~thlns
in the oepaoa or body or Hou60 Bill Zfo.~99@,uhI#hIndloetor that
it we6 euaondodior aajr.othOr pUTp066m
                                                                                          hanorabls
        GeorgeH. Sheppard,page 4


          The ieots St hsnd Sro that the dsosasod, Edrard A,
limmw, iA.heritsdfrom the SStStSof %3nnfe E. Houser,his
mthar, ths Sum of $49,874.64. Tha statutorysxmmptlonor
$25,000.'ma8sllmisdin this oass, which lsrt a nat tsxabls
8l.m
   oi p24,a7c.a4.Edmud A. Hooer, ths man, is nom dsoseiamd
andall of his propsrtywas left to Us wlis.
           The pusstlonsrissswhether the son*8 astate is
entitled to a deduction0r &?4,0%64, being the amount hs
raaelvsd tros his mothsr~sestate,when it sannot be shown
that et tha tlms of his death hs still ~posseased
                                                a;lior any
pet of the estate that hs inherited trolnh5s itother.
           The statuteprcwldss,mm 8st out tn Houss Bill
Uo.990, supra,that the son(a estate la sntltledto a 6sdue
tlonof "S.Samunt l~ual to the value of shy prs$ertyfoaning
a partoftha grssa estate sltuatad in tha UnitedBtates
reoelred from anp person who Qled withinfire (5) pears prior
to the deathof the daosddeat,. . .I ft eeezm clear to US
that this provisionat the statutemsans that the son's gross
tetateis entitled to s deduotlonof an amunt aontalnadthersln
whichxaa raoelrsdSrcua his msthsr*ssstate. Fe do not thing
thatthe son*8estate is sntltltdto this deductionuslses it
br shownthat said son*16sstats oontainsthe property rsseirod
fronhis fwthbr*m estate.
            To ~lllu6trate,~supposeX lies, learing to I, hsr son,
a taxable estate of $.50,000.I immdlatsly S~Shdsth elntir s
ertotsInherits3from his msthsr. Uwaedlatelythersaftor T
            tes 68 sat&s valued at $lOO,OOO.land dims
lo o ua u h a
                gsars irsmths date of I, his mothsrfsdssth.
mithln rive {a‘5”
          UnGsr our oonmtnwtf0n of Artiole9186, supra.
Its gorm estatesontalssao part of the $SO,OOO, tuablm
rotate   reoeivsd from XI his mother, tad thrr8fomJ3~8is not
       to a dstiuotion thereon.
entitled
          KS &Q not bhl,nksny:oth~roonstmotion is poeslbls
sba tha caption0r EOWS Bill~Zo.12, SU?III,18 cxaiuiaed.
fiaiaooptio?l
            reads aAn Aat to szenu ArticlsPi85 of the
fiWi6edCivil i;tatutss.af 1923 SO ~a8 to SXSSpt SStatsSUpOn
shiohlnheritanos taxes  have baen lotied within tl~m rears
tramtha date or sword tmssags of said estates,. . .”
       worable   Ooorge   ii.ahsppad, pa& 8


                   Wnder our illustrstloo quoted above, the #SO,W.
       task NoelreC by T from x doea 130tand 00ula not p888 sor
       thrrsoond time when T die&, beoaumsY did not have any of
       thetsstato inherited froa~X, his mothor.
                  Xt is our opinion   thethe setats 0r xdwa2-6 A.
       Eourrr is entitled to the deductionIn question only to the
       rxtrnt that it oan be,shom that his sstats oontalos the
       propertyhs rsosltbd iron hls m&mr   or in traobable th8nto.




           ATTORIWY GENERAL
                                      BY




L:.: